DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims received on 7/29/22, the previous objections are withdrawn. 
Based on the amended claims and applicants remarks, received on 7/29/22, the previous rejections are withdrawn.
The examiner notes that some of the withdrawn claims have been rejoined with amendments.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Bomkamp on 08/15/22.

The claims have been amended.  A complete listing follows:

 (Previously Presented) A system for measuring cellular forces exerted on a surface comprising: 
	a variable wavelength light source that emits light having variable wavelengths and that performs a wavelength scan comprising emitting light over a wavelength scan range; and
	a sensor comprising: 
		a first layer, wherein the first layer at least partially reflects the light emitted from the variable wavelength light source and wherein the first layer comprises a resiliently deformable surface adapted to deform on application of a cellular force; 		a further layer that reflects and transmit the light emitted from the variable wavelength light source; and
		an elastomer layer provided between the first layer and the further layer; 
	wherein the first layer and the further layer define an optical cavity such that the elastomer layer is included in the optical cavity, wherein, in use, light provided to the optical cavity is at least partially reflected by the first layer and at least partially reflected by the further layer, to form an interference pattern in the optical cavity, 
	wherein the optical cavity comprises an undeformed thickness, wherein the application of the cellular force to the resiliently deformable surface of the first layer causes a change in thickness of the optical cavity, and wherein the interference pattern formed between the first layer and the further layer is dependent on the thickness of the optical cavity and a respective wavelength of the light emitted from the variable wavelength light source such that reflectivity of light is reduced at a resonant wavelength, and  
	wherein the variable wavelength light source is positioned relative to the sensor such that, in use, light emitted from the variable wavelength light source is first transmitted by the further layer and then reflected by the first layer;      
	wherein the system further comprises:
		an optical detector that optically detects light emitted from the optical cavity as a function of the wavelengths of the light to detect a thickness change of the optical cavity, wherein the thickness change is dependent on the cellular force applied to the resiliently deformable surface, and wherein the optical detector identifies at least one resonant wavelength in the wavelength scan range using the detected light and determines the thickness change based on the identified at least one resonant wavelength.

(Previously Presented)  The system as claimed in claim 1, wherein the optical detector is operable to detect light reflected from the first layer thereby to detect deformation.

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Previously Presented) The system as claimed in claim 1, wherein at least one of the first layer and the further layer comprises metal.

(Cancelled) 
(Cancelled)  

(Cancelled) 

(Cancelled)

(Cancelled) 

(Cancelled) 

(Cancelled)

(Cancelled) 

(Cancelled)

(Cancelled)
 
(Cancelled) 

(Cancelled) 

(Currently Amended) A method for measuring cellular forces exerted on a surface using the system of claim 1, the method comprising: 
	transmitting light into the optical cavity when a cell is on the resiliently deformable surface; 	
	detecting light emitted from the optical cavity; and 
	using the detected light to determine the cellular force.

(Currently Amended) A method as claimed in claim 19, further comprising varying the wavelengths of the light transmitted into the optical cavity and detecting the light emitted from the optical cavity as thethe wavelengths.

(Currently Amended) A method as claimed in claim 20, further comprising using the detected light to identify the identified at least one resonant wavelength and using the identified at least one resonant wavelength to determine the cellular force.

(Currently Amended) A method as claimed in claim 19, wherein the optical detector has multiple pixels, each pixel being associated with an area of the resiliently deformable surface, and wherein light is detected at each pixelresiliently deformable surface.

(Currently Amended) A method as claimed in claim 19, wherein the cellular force measured includes

(Currently Amended) A method as claimed in claim 23, further comprising  resiliently deformable surface, wherein the force at which the cell is removed from the resiliently deformable surface represents the cellular adhesion force.

(Currently Amended) A method as claimed in claim 24, wherein removing the cell includes using a fluid flow resiliently deformable surface.

(Currently Amended) A method as claimed in claim 24, wherein removing the cell includes using a mechanical device resiliently deformable surface.

(Currently Amended) A method as claimed in claim 24, wherein removing the cell includes using a suction device resiliently deformable surface.

(Previously Presented) The system as claimed in claim 1, wherein the first layer and the further layer include gold. 

(Cancelled)

(Previously Presented) The system as claimed in claim 1, wherein the optical detector comprises multiple pixels, wherein each pixel is associated with an area of the resiliently deformable surface and each pixel detects light so that the cellular force is determined at different areas of the resiliently deformable surface.

(Previously Presented) The system as claimed in claim 1, wherein the cellular force is cellular adhesion force. 

(Previously Presented) The system as claimed in claim 1, further comprising an adhesive layer including SiO2 between the further layer and the elastomer layer.

(Previously Presented) The system as claimed in claim 1, wherein the resiliently deformable surface comprises a coating to provide binding sites for cell adherence.

(Previously Presented)  A system, comprising:
	a variable wavelength light source that emits light of varying wavelengths over a wavelength scan range during a wavelength scan;
	a sensor including a micro-cavity that receives the wavelengths of light emitted from the variable wavelength light source, the micro-cavity comprising: 
		a first layer having a resiliently deformable surface that deforms on application of a cellular force, wherein the resiliently deformable surface at least partially reflects the wavelengths of light emitted from the variable wavelength light source;  		a further layer that is distinct from the first layer and that reflects and transmits the wavelengths of light emitted from the variable wavelength light source, wherein the further layer is closer to a side of the micro-cavity that receives the wavelengths of light than the first layer such that the light emitted from the variable wavelength light source is first transmitted by the further layer and then reflected by the first layer; and       		an elastomer layer between the first layer and the further layer, wherein, during operation of the sensor, the first layer, the further layer, and the elastomer layer generate an interference pattern from light received by the micro-cavity, wherein the interference pattern is based on the cellular force and a respective wavelength of the light emitted from the variable wavelength light source and received by the micro-cavity; and 
	an optical detector that detects, for each of the wavelengths of light emitted by the variable wavelength light source, light reflected from the micro-cavity to the optical detector, determines at least one resonant wavelength as a wavelength in the wavelength scan range that has a minimum detected reflection, detects a thickness change of the micro-cavity based on the at least one resonant wavelength, and that measures the cellular force based on the detected thickness change.	

35.	(Previously Presented) The system of claim 1, wherein the optical detector identifies the at least one resonant wavelength as a wavelength in the wavelength scan range that results in minimum reflectivity.



Allowable Subject Matter
Claims 1, 2, 6, 19-28, 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a system for measuring cellular forces exerted on a surface with: a variable wavelength light source that emits light having variable wavelengths and that performs a wavelength scan comprising emitting light over a wavelength scan range; and a sensor comprising: a first layer, wherein the first layer at least partially reflects the light emitted from the variable wavelength light source and wherein the first layer comprises a resiliently deformable surface adapted to deform on application of a cellular force; a further layer that reflects and transmit the light emitted from the variable wavelength light source; and an elastomer layer provided between the first layer and the further layer; wherein the first layer and the further layer define an optical cavity such that the elastomer layer is included in the optical cavity, wherein, in use, light provided to the optical cavity is at least partially reflected by the first layer and at least partially reflected by the further layer, to form an interference pattern in the optical cavity, wherein the optical cavity comprises an undeformed thickness, wherein the application of the cellular force to the resiliently deformable surface of the first layer causes a change in thickness of the optical cavity, and wherein the interference pattern formed between the first layer and the further layer is dependent on the thickness of the optical cavity and a respective wavelength of the light emitted from the variable wavelength light source such that reflectivity of light is reduced at a resonant wavelength, and wherein the variable wavelength light source is positioned relative to the sensor such that, in use, light emitted from the variable wavelength light source is first transmitted by the further layer and then reflected by the first layer; wherein the system further comprises: an optical detector that optically detects light emitted from the optical cavity as a function of the wavelengths of the light to detect a thickness change of the optical cavity, wherein the thickness change is dependent on the cellular force applied to the resiliently deformable surface, and wherein the optical detector identifies at least one resonant wavelength in the wavelength scan range using the detected light and determines the thickness change based on the identified at least one resonant wavelength.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798